      Case 4:18-cv-01224 Document 179-9 Filed on 09/03/21 in TXSD Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF TEXAS,
                            HOUSTON DIVISION

 JOSE GOMEZ,                                  §
           Plaintiff,                         §
                                              §
 v.                                           §      Civil Action No.: 4:18-CV-01224
                                              §
 JACOB B. SIMMERMAN, and                      §
 CHRISTOPHER E. HEAVEN,                       §
             Defendants.                      §

                           ORDER DENYING
        PLAINTIFF’S MOTIONS FOR ATTORNEY’S FEES AND EXPENSES

        Before the Court are Plaintiff’s Motion for Attorney’s Fees and Expenses [Doc. 163]

and Plaintiff’s Corrected Motion for Attorney’s Fees and Expenses [Doc. 164]. Having

reviewed the motions, the response by Defendants, the evidence provided and the

applicable law, it is the Court’s opinion that Plaintiff’s motions should be DENIED. It is

therefore,

        ORDERED that all parties are to bear their own costs.

        Signed in Houston, Texas on this the ____ day of _____________, 2021.


                                          ______________________ __________
                                          GEORGE C. HANKS, JR.
                                          UNITED STATES DISTRICT JUDGE
